Citation Nr: 0510007	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for pulmonary thromboembolism secondary to 
knee surgery performed by VA in October 2002.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The current version of 38 U.S.C. § 1151 (applicable to claims 
received by VA on or after October 1, 1997; see VAOPGCPREC 
40-97, 63 Fed. Reg. 31,263 (June 8, 1998)) provides, in 
pertinent part, that a veteran may be awarded compensation 
for additional disability, not the result of his willful 
misconduct, if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, either by a VA 
employee or in a VA facility as defined in 38 U.S.C.A. 
§ 1701(3)(A), and the proximate cause of the disability was 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required, among other things, 
to inform the claimant of any information and evidence not of 
record that is necessary to substantiate his claim.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).
 
In the present case, the record shows that the RO sent the 
veteran a VCAA notice letter in February 2003, relative to 
his claim for benefits under 38 U.S.C. § 1151.  However, that 
letter was inaccurate and incomplete.  The letter contained, 
for example, information with regard to how to substantiate a 
claim for service connection, which is inapposite here.  In 
addition, it did not provide the veteran with any notice as 
to the requirement that VA "fault" or "an event not 
reasonably foreseeable" be demonstrated in order to 
establish entitlement under current law.  A statement of the 
case (SOC) issued in August 2003 likewise contained 
misleading information-suggesting that 38 C.F.R. § 3.358 
(the regulation applicable to § 1151 claims filed prior to 
October 1, 1997) governed the veteran's claim, while omitting 
any reference to the standards set out in the current version 
of § 1151-and a supplemental SOC (SSOC) furnished in March 
2004 contained similar deficiencies.  Under the 
circumstances, a remand is required in order to ensure the 
veteran full due process of law.  38 C.F.R. §§ 3.159, 19.9, 
19.31 (2004).

In August 2004-after this appeal was transferred to the 
Board-VA promulgated final regulations to implement the 
current version of 38 U.S.C. § 1151.  See Additional 
Disability or Death Due to Hospital Care, Medical or Surgical 
Treatment, Examination, Training and Rehabilitation Services, 
or Compensated Work Therapy Program, 69 Fed. Reg. 46,426 
(Aug. 3, 2004) (to be codified at 38 C.F.R. §§ 3.154, 3.358, 
3.361, 3.362, 3.363).  On remand, the RO should consider and 
apply the new provisions.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran and his representative a 
new VCAA notice letter in connection with the 
claim here on appeal.  The notice must inform 
the claimant of any information and evidence 
not of record (1) that is necessary to 
substantiate his claim; (2) that VA will seek 
to provide; and (3) that he is expected to 
provide.  The notice must also include a 
request that he provide any evidence in his 
possession that pertains to the claim.

2.  After the veteran has been afforded an 
opportunity to respond to the new VCAA 
letter, his claim should be re-adjudicated.  
The new regulations implementing the current 
version of 38 U.S.C. § 1151 should be 
considered and applied.  If the benefit 
sought remains denied, an SSOC should be 
furnished to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, the current version of 38 C.F.R. 
§ 3.361.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


